Citation Nr: 0335232	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-20 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
with bunions, currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1990 to 
October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that the veteran's appeal has been advanced 
on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(B) (West 
2002).


REMAND

The veteran's bilateral pes planus with bunions disability is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (Flatfoot, acquired).  The 
veteran has applied for an increased rating, maintaining that 
his condition has worsened.  

The Board notes from VA treatment records that, in addition 
to the diagnosed pes planus, the veteran has at various times 
been diagnosed with other foot disorders, including plantar 
fasciitis and tendonitis, which can also cause foot pain.  
There is nothing in the record that addresses the specific 
source of the pain the veteran is experiencing, that is, 
whether the pain is caused by service-connected pes planus, 
by plantar fasciitis, or some other disorder.  

The Board also notes that there are conflicting opinions 
regarding the manifestations of the veteran's pes planus.  A 
VA examination in July 2001 noted that the veteran had 
calluses of the lower extremities, but there was no mention 
as to whether the calluses were characteristic of pes planus.  
A therapist's treatment note in September 2002 noted only one 
callus on the left small toe, again without mention as to 
whether the callus was of the type characteristic of pes 
planus.  The next month, in October 2002, a VA examiner said 
there were no plantar calluses noted.  In sum, the evidence 
of record presents several questions about the severity of 
service-connected disability that remain unanswered.  

The Board notes that prior to the veteran's appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), was signed into law.  On August 29, 2001 VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Review of the record discloses that the 
veteran has not been adequately informed of the information 
and evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103.  On remand the RO should ensure that the 
veteran is advised as to what is required to substantiate his 
claim for an increased rating.

The Board also points out that in a recent decision, 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (PVA), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as being 
inconsistent with 38 U.S.C. § 5103(b)(1), finding that the 
30-day period provided in § 3.159(b)(1) to respond to VA's 
notification, pursuant to the VCAA, of the information and 
evidence necessary to substantiate a claim is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
The Board notes that the RO, in an April 2001 letter to the 
veteran, requested the veteran to submit information 
describing additional evidence, or the evidence itself, 
within 60 days.  The veteran responded immediately that there 
were no outstanding private records in support of his claim.  
Nevertheless, on remand, the RO should inform the veteran 
that, notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  See also Paralyzed 
Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA podiatry examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the residuals of 
bilateral pes planus with bunions.  
All indicated studies should be 
performed.  To the extent possible, 
the examiner should distinguish the 
manifestations of the veteran's pes 
planus with bunions from those of 
any other foot disorder found to be 
present, to include any plantar 
fasciitis or tendonitis found.  The 
examiner should also be requested to 
assess the extent of any pain, 
specifically addressing whether the 
veteran's pain due to pes planus is 
accentuated on manipulation or use.  
If this is not feasible, the 
physician should so state.  

The examiner should specifically 
indicate whether there is any 
deformity (e.g., pronation, 
abduction) and, if present, whether 
the deformity can be accurately 
described as "marked deformity."  
The examiner should indicate whether 
there is marked inward displacement 
and severe spasm of the tendo-
achillis on manipulation, and if so, 
whether this is improved by 
orthopedic shoes or appliances.  The 
physician should note if there is 
any swelling present, or any 
indication of swelling with use.  
The examiner should note if there 
are any calluses present and, if so, 
the examiner should express an 
opinion as to whether they are 
callosities characteristic of pes 
planus.  

The examiner should also provide an 
opinion, with respect to each 
bunion, as to whether the bunion is 
severe enough to equate to the loss 
experienced with amputation of a 
toe, or to moderate, moderately 
severe, or severe foot injury.  The 
veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for 
review.  

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issue on 
appeal.  In addressing the veteran's 
claim, the RO should consider all 
pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities 
in 38 C.F.R. Part 4 and application 
of 38 C.F.R. § 4.71a regarding the 
foot.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence, as set 
forth in 38 U.S.C.A. § 5103(b) (West 2002), has expired, if 
applicable, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

